Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a maintenance unit, a predetermined unit, a monitoring section, and a determination section in claim 1, a reading section in claim 5, and a restriction section in claims 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the elements “a monitoring section”, and “a determination section”, claim 5 recites “a reading section”, and claims 6-7 each recites “a restriction section” that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, 
A review of Applicant’s specification, shows 4 different block diagrams for the sections as mentioned (See Figure 2) that are within the controller 20. The specification teaches that the controller 20 is configured by an arithmetic processor such as a DSP and FPGA (See Specification at p.5). Nonetheless, the written description fails to disclose the corresponding structure for each of the “sections” configured to invoke the claimed functions as stated.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are software per se and do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Claim 6 depends on claim 5 and recites the limitation “a genuine product” that fails to provide proper antecedent basis.

Claims 2-10 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20140010317).

With respect to claim 1, Kim teaches a machine tool (tool damage detection device of fig.2 and par.0020, par.0025, monitoring a machine tool such as cutters, cutting machines, boring machines, drilling machines and grinding machines, par.0026) provided with a maintenance unit (used tools, par.0005 and par.0007) that can be replaced by a predetermined unit (replaced tools, fig.1 and par.0005 and par.0007), the machine tool comprising: 
a monitoring section (tool state determination unit 130, fig.2 and par.0025) monitoring a feature amount that gradually changes accompanying deterioration of the maintenance unit (determining the state of the work tool, [e.g. abrasion, collision, or damage, par.0031] by comparing the detected instantaneous load amount information [continuously changing in real time within a predetermined time, par.0032] with a threshold value and a setting limit range, par.0030-0036); and 


With respect to claim 2, Kim teaches wherein the feature amount comprises information about the machine tool during operation (determining the state of the work tool, [e.g. abrasion, collision, or damage, par.0031] by comparing the detected instantaneous load amount information [continuously changing in real time within a predetermined time, par.0032] with a threshold value and a setting limit range, par.0030-0036).

With respect to claim 3, Kim teaches wherein the maintenance unit is a unit including a driven part that is coupled with and driven by a drive portion in the machine tool (monitoring a machine tool such as cutters, cutting machines, boring machines, drilling machines and grinding machines, par.0026), and the information about the machine tool during operation includes information relating to load of the drive portion, or a value or waveform of drive current (determining the state of the work tool by comparing the detected instantaneous load amount information with a threshold value and a setting limit range, par.0030-0036).

With respect to claim 4, Kim teaches wherein the determination section determines that the maintenance unit has been replaced in a case in which a change in the feature amount monitored by the monitoring section becomes a change in the opposite direction to the change accompanying the deterioration of the maintenance unit, or becomes a discontinuous change different from a continuous change accompanying the deterioration of the maintenance unit (determine the work tool is new and set to replaced where load is 30% when it is new, par.0035, where threshold sets to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 5-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140010317) in view of Hirotomo et al. (JP 2008027241).

Kim fails to teach the limitations of claims 5-10 as follows:
With respect to claim 5, further comprising: an ID tag attached to the maintenance unit and having identifier information of the maintenance unit; an ID reader reading identifier information of the ID tag; and a reading section using the ID reader to read the identifier information of the ID tag in the maintenance unit, in a case in which the determination section determines that the maintenance unit has been replaced, 
With respect to claim 6, further comprising a restriction section restricting reuse of the ID tag by using the ID reader to write information indicating being used into the ID tag, in a case in which the identifier information of the ID tag is read by the reading section, and the determination section determines that the maintenance unit is a genuine product.
With respect to claim 7, further comprising a restriction section restricting operation of the machine tool, in a case in which the identifier information of the ID tag is not read by the reading section, and the determination section determines that the maintenance unit is an unofficial product.
With respect to claim 8, an authentication system of a machine tool comprising: a machine tool according to claim 1; and an authentication device performing authentication of a maintenance unit in the machine tool, wherein the machine tool requests a maintenance person to provide identifier information of the maintenance unit in a case in which the determination section determines that the maintenance unit has been replaced, and sends to the authentication device the identifier information of the maintenance unit inputted by the maintenance person, wherein the authentication device stores identifier information of a genuine product in advance, and performs authentication as to whether the maintenance unit is a genuine product on a basis of the identifier information of the maintenance unit received from the machine tool and identifier information of the genuine product that is stored.
With respect to claim 9, wherein, in a case in which the authentication device authenticates that the maintenance unit is a genuine product, the authentication device notifies the machine tool of an authentication result, and restricts reuse of the identifier information by associating the identifier information of the maintenance unit with information indicating being used, and storing resultant information.
With respect to claim 10, wherein, in a case in which the maintenance unit is an unofficial product, or in a case in which the maintenance unit is a genuine product but used, the authentication device notifies the machine tool of an authentication result 

However, it is known by Hirotomo to teach control device (Hirotomo: control device 1, fig.1) to monitor various parts of a work machine (Hirotomo: monitors various parts/components 3 of work machine 2 where various parts 3 include various replaceable components, fig.1 and par.0021) and further teaches the limitations of claims 5-10 as follows:
With respect to claim 5, Hirotomo teaches an ID tag attached to the maintenance unit (Hirotomo: wireless tag 4 [or RFID tag, par.0058] is provided on the component 3 of various components) and having identifier information of the maintenance unit (Hirotomo: where the part identification information is read from the tag 4, par.0026); an ID reader (Hirotomo: component/part identification information acquisition means 1B) reading identifier information of the ID tag (Hirotomo: reads out the component identification information stored in the wireless tag 4 via antenna 6, par.0025); and a reading section (Hirotomo: collation means 1C of control device 1, fig.1) using the ID reader to read the identifier information of the ID tag in the maintenance unit (reads the part identification information from the tag 4, par.0026), in a case in which the determination section (Hirotomo: collation time detection means 1A) determines that the maintenance unit has been replaced (Hirotomo: detects when a part/component is replaced, par.0013; where a component switch 141 detects component 16 has been replaced, par.0047), wherein the determination section determines whether the maintenance unit is a genuine product on a basis of a reading result of the reading section (Hirotomo: detection when component/part is not a genuine part, par.0085; determine whether or not the replaced part 16 is a genuine part at the time of replacement, par.0092).
With respect to claim 6, Hirotomo teaches further comprising a restriction section (Hirotomo: reuse limiting means 1G, par.0032) restricting reuse of the ID tag by using the ID reader to write information indicating being used into the ID tag (Hirotomo: prohibit the reuse of the tag 4 by erasing or rewriting all or a part of the information ID used for the collation by the collation means 1C, par.0033), in a case in which the 
With respect to claim 7, Hirotomo teaches further comprising a restriction section (Hirotomo: reuse limiting means 1G, par.0032) restricting operation of the machine tool (Hirotomo: limits the operation of the work machine 2, par.0034-0035), in a case in which the identifier information of the ID tag is not read by the reading section, and the determination section determines that the maintenance unit is an unofficial product (Hirotomo: limit operation of the work machine 2 when the component/part ID information determined to mismatched due to counterfeit product that is not a genuine part, par.0028-0029).
With respect to claim 8, Hirotomo teaches further an authentication system of a machine tool (Hirotomo: fig.1, par.0016) comprising: a machine tool according to claim 1 (Kim: fig.1); and an authentication device performing authentication of a maintenance unit in the machine tool (Hirotomo: authentication system of fig.1, par.0016; monitors various parts/components 3 of work machine 2 where various parts 3 include various replaceable components, fig.1 and par.0021), wherein the machine tool requests a maintenance person to provide identifier information of the maintenance unit in a case in which the determination section determines that the maintenance unit has been replaced (Hirotomo: usage restriction information to user via UI 130 who has replaced the parts/components of the work machine, par.0085), and sends to the authentication device the identifier information of the maintenance unit inputted by the maintenance person (Hirotomo: user info input via UI 130 is sent to electronic controller 100, fig.3), wherein the authentication device stores identifier information of a genuine product in advance (component/part ID are stored in storage unit 320 and component ID management table T1 stored in electronic controller 100 of each work machine, par.0076 and par.0027-0028), and performs authentication as to whether the maintenance unit is a genuine product on a basis of the identifier information of the maintenance unit received from the machine tool and identifier information of the 
With respect to claim 9, Hirotomo teaches further wherein, in a case in which the authentication device authenticates that the maintenance unit is a genuine product, the authentication device notifies the machine tool of an authentication result (Hirotomo: electronic controller 100 detects a usable state, indicating the tag is valid, par.0094; such as when both the product number information and the serial number match, the authentication flag is set, par.0016 and par.0121), and restricts reuse of the identifier information by associating the identifier information of the maintenance unit with information indicating being used, and storing resultant information (Hirotomo: the use flag is determined whether or not the part has been used and is provided for each serial number and its serial number usage flag is set to on, par.0122).
With respect to claim 10, Hirotomo teaches further wherein, in a case in which the maintenance unit is an unofficial product, or in a case in which the maintenance unit is a genuine product but used, the authentication device notifies the machine tool of an authentication result therefrom (Hirotomo: when a part is used, serial number usage flag is set to on and when the part is unused, serial number usage flag is set to off, par.0122), and the machine tool restricts operation on a basis of the authentication result notified from the authentication device (Hirotomo: electronic controller 100 reads the usage restriction information, the product number and the serial number from the tag of each component 16 via reader/writer and determines whether or not the usage restriction information is set to the usable state to outputs a warning signal, par.0124-0134).
Because Hirotomo is also directed to monitoring components/parts of a working machine (Hirotomo: fig.1; Kim: monitoring a machine tool, par.0026), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hirotomo with Kim for the purpose of assuring genuine high-performance components/parts are used to achieve expected engine performance and prevent damage to the system and engine or shortening the service life (Hirotomo: par.0003-0004).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Jedrey et al. (US 2007/0109103) and Sarup et al. (WO 2018/154604).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 12, 2021